The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of device claims and the embodiment of figures 2, 4 and 6 in the reply filed on 06/28/2022 is acknowledged.
Applicants filed a petition on 09/12/2022 requesting that the restriction requirement between species I and II be withdrawn.  The petition was approved and the restriction requirement between species I and II was withdrawn.   Therefore, the embodiments of figures 1-6 are being examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (2002/0041512) or Takemura (2011/0260158) or [Kaneko (2009/0009186) in view of Tsumura (2010/0046298)].Regarding claim 1, Kato et al. teach in figure 1 and related text a memory device comprising a plurality of memory cells, wherein a first memory cell of the plurality of memory cells comprises: 
a first write transistor Q5 comprising a first write gate, a first write source, and a first write drain; and
 a first read transistor Q6 comprising first read gate, a first read source, a first read drain, and a first body region separating the first read source from the first read drain, wherein 
the first read source is coupled to (linked to) the first write source; and 
a first capacitor CF4 having a first upper capacitor plate coupled to (linked to) the first write drain and a first lower capacitor plate coupled to (linked to) the first body region of the first read transistor.
Kato et al. do not explicitly state using the first upper capacitor plate to couple to the first write drain and the first lower capacitor plate to couple to the first body region of the first read transistor.
Regarding claim 1, Takemura teaches in figure 2A and related text a memory device comprising a plurality of memory cells, wherein a first memory cell of the plurality of memory cells comprises: 
a first write transistor WTr1 comprising a first write gate, a first write source, and a first write drain; and
 a first read transistor RTr1 comprising first read gate, a first read source, a first read drain, and a first body region separating the first read source from the first read drain, wherein 
the first read source is coupled to (linked to) the first write source; and 
a first capacitor C1 having a first upper capacitor plate coupled to (linked to) the first write drain and a first lower capacitor plate coupled to (linked to) the first body region of the first read transistor.
Takemura does not explicitly state using the first upper capacitor plate to couple to the first write drain and the first lower capacitor plate to couple to the first body region of the first read transistor.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the first upper capacitor plate to couple to the first write drain and the first lower capacitor plate to couple to the first body region of the first read transistor in the devices of Kato et al. or Takemura in order to improve the layout design of the device as it is a matter of design choice.
It is noted that mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70.


Regarding claim 1, Kaneko teaches in figure 4A and related text a memory device comprising a plurality of memory cells, wherein a first memory cell of the plurality of memory cells comprises: 
a first write transistor 440 comprising a first write gate, a first write source, and a first write drain; and
 a first read transistor 460 comprising first read gate, a first read source, a first read drain, and a first body region separating the first read source from the first read drain, wherein 
the first read source is coupled to (linked to) the first write source.

Kaneko does not explicitly state using a first upper capacitor plate to couple to the first write drain and a first lower capacitor plate to couple to the first body region of the first read transistor.
Applicants disclose that the first upper capacitor plate is short circuited to the first write drain (see figure 2 of the current application) and the first lower capacitor plate is actually the first body region of the first read transistor.  This means that the first write transistor and the first read transistor can be connected in parallel with dielectric material between the first body region and the first write drain.
Kaneko teaches that the first write transistor and the first read transistor are connected in parallel with dielectric material between the first body region and the first write drain.  Therefore, the claimed limitation of a first upper capacitor plate to couple to the first write drain and a first lower capacitor plate to couple to the first body region of the first read transistor is inherent in Kaneko’s device.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to couple (link) the first upper capacitor plate to the first write drain and the first lower capacitor plate to the first body region of the first read transistor in the device of Kaneko in order to improve the layout design of the device as it is a matter of design choice.
It is noted that mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70.
The combination is motivated by the teaching of Tsumura who point out the advantages of connecting a first write transistor and a first read transistor in parallel (see e.g. paragraph [0011]).

Regarding claim 5, Kato et al., Takemura and Kaneko teach a second memory cell of the plurality of memory cells is disposed alongside the first memory cell and comprises: 
a second write transistor comprising a second write gate, a second write source, and a second write drain; and 
a second read transistor comprising second read gate, a second read source, a second read drain, and a second body region separating the second read source from the second read drain, wherein the second read source is coupled to the second write source; 
a second capacitor having a second upper capacitor plate coupled to the second write drain and a second lower capacitor plate coupled to the second body region of the second read transistor; and 
a first write wordline extending between the first memory cell and the second memory cell, the first write wordline coupled to (linked to) the first write gate and the second write gate and the first and second memory cells being mirror images of one another about the first write wordline.

Regarding claim 6, Kato et al., Takemura and Kaneko teach a second memory cell of the plurality of memory cells is disposed over the first memory cell and comprises: 
a second write transistor comprising a second write gate, a second write source, and a second write drain; and 
a second read transistor comprising second read gate, a second read source, a second read drain, and a second body region separating the second read source from the second read drain, wherein the second read source is coupled to the second write source; 
a second capacitor having a second upper capacitor plate coupled to the second write drain and a second lower capacitor plate coupled to the second body region of the second read transistor; and 
a first write wordline extending alongside the first memory cell and the second memory cell, the first write wordline coupled to (linked to) the first write gate and the second write gate.

Claims 7-12, 14 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (5,712,817) in view of Takemura (8,902,637).Regarding claims 7 and 21, Suh teaches in figures 2B, 6F and related text a semiconductor memory structure, comprising: 
a semiconductor substrate f1; 
a first body region f10 disposed over an upper surface of the semiconductor substrate; 
a first write wordline f4 (gate thereof) extending along a first side of the first body region, the first write wordline being separated from the first side of the first body region f10 by a first write wordline gate dielectric f6; 
a first write bitline f14 disposed between the upper surface of the semiconductor substrate and a lower surface of the first body region, and
a first read wordline f8 disposed between the upper surface of the semiconductor substrate and the lower surface of the first body region f10, the first read wordline f8 being separated from the lower surface of the first body region f10 by a first read wordline gate dielectric f9; and 
a first capacitive element b8 (see figure 2B) disposed between the first write wordline b2 and the first read bitline (of transistor b7), the first capacitive element configured to selectively store varying levels of charge corresponding to varying data states on the first body region.

Suh does not explicitly state that a first read bitline extending along a second side of the first body region opposite the first side and coupled to the first body region, and wherein the first write bitline disposed between the first write wordline and the first read bitline, and wherein the first capacitive element disposed over an upper surface of the first body region.
Takemura teaches in figures 1A, 7C and related text a first read bitline RBL, 114 extending along a second side of the first body region opposite the first side and coupled to the first body region, and wherein the first write bitline WBL (of adjacent cell) disposed between the first write wordline and the first read bitline RBL.
Takemura and Suh are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first read bitline extending along a second side of the first body region opposite the first side and coupled to the first body region, and wherein the first write bitline disposed between the first write wordline and the first read bitline, as taught by Takemura, and to dispose the first capacitive element over an upper surface of the first body region in Suh’s device, in order to simplify the processing steps of making the device by conventionally forming the above elements, and in order to reduce the size of the device, respectively.

Regarding claims 8-9, Takemura teaches in figure 1A and related text that the read bitline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline, and wherein the first write wordline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the read bitline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline, and wherein the first write wordline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline, as taught by Takemura, and to dispose the first capacitive element over an upper surface of the first body region in Suh’s device, in order to simplify the processing steps of making the device by conventionally forming the above elements.

Regarding claims 10-12 and 14, since Takemura teaches plurality of memory cells then the combined device includes a second body region disposed over an upper surface of the first capacitive element; wherein the first write wordline extends along a first side of the second body region, the first write wordline being separated from the first side of the second body region by the first write wordline gate dielectric; and wherein the first read bitline extends along a second side of the second body region opposite the first side of the second body region and is coupled to the second body region, and
	a second write bitline disposed between the upper surface of the first capacitive element and a lower surface of the second body region, and disposed between the first write wordline and the first read bitline; a second read wordline disposed between the upper surface of the first capacitive element and the lower surface of the second body region, and disposed between the first write bitline and the first read bitline, the second read wordline being separated from the lower surface of the second body region by a second read wordline gate dielectric; and a second capacitive element disposed over an upper surface of the second body region and disposed between the first write wordline and the first read bitline, the second capacitive element configured to selectively store varying levels of charge corresponding to varying data states on the second body region, and
	a third body region disposed over the upper surface of the semiconductor substrate and to a second side of the first read bitline, wherein the first read bitline is coupled to a first side of the third body region and separates the first body region and the third body region; and a second write wordline extending along a second side of the third body region opposite the first side of the third body region, the second write wordline being separated from the second side of the third body region by a second write wordline gate dielectric, and
	a fourth body region disposed over the upper surface of the semiconductor substrate and to a side of the first write wordline opposite the first body region; and a second read bitline extending along a side of the fourth body region furthest from the first body region and coupled to the fourth body region.

Regarding claim 21, Suh teaches in figure 6F and related text the first write wordline extending substantially perpendicular to the semiconductor substrate along a first side of the first body region (at least along part thereof). 
Takemura teaches in figure 1A and related text a first write wordline extending substantially perpendicular to the semiconductor substrate along a first side of the first body region.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the read bitline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline, and wherein the first write wordline extends vertically and continuously from an upper surface of the first capacitive element to a position level with a bottom surface of the first write bitline or level with a bottom surface of the first read wordline, as taught by Takemura, and to dispose the first capacitive element over an upper surface of the first body region in Suh’s device, in order to simplify the processing steps of making the device by conventionally forming the above elements.

Regarding claim 22, in the combined device the first write wordline extends along a first side of the first body region, the first read bitline extends on a second side of the first body region opposite the first side, and the first read wordline extends along the lower surface of the first body region between the first read bitline and the first write wordline.

Regarding claim 23, Takemura teaches in figure 1A and related text a second body region (of adjacent cell) disposed adjacent an upper surface of the first capacitive element and coupled to the first read bitline; and a third body region (of adjacent cell) coupled to (linked to) the first read bitline opposite the first body region, wherein the first read bitline is coupled to (linked to) a first side of the third body region.
Takemura does not teach a second body region disposed over an upper surface of the first capacitive element.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a second body region disposed over an upper surface of the first capacitive element such that the first read bitline separates the first body region and the third body region, as partially taught by Takemura, in Suh’s device, in order to reduce the size of the device by forming a vertical structure.

Regarding claim 24, in the combined device, a second write wordline (of adjacent cell) lining a second side of the third body region opposite the first side (as taught by Takemura).  Takemura does not teach that the first side of the third body region is closer to the second write wordline than the first write wordline.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first side of the third body region is closer to the second write wordline than the first write wordline, in Suh’s device, in order to reduce the size of the device.

Regarding claim 25, in the combined device, the first write bitline contacts the first read wordline gate dielectric and is coupled to (linked to) the first body region.

Regarding claim 26, in the combined device, a drain (inherently therein) extending over the upper surface of the first body region, extending between the first body region and the first capacitive element; and a capacitor dielectric (inherently therein) disposed between the first capacitive element and the first body region, the capacitor dielectric spacing the drain from the first read bitline.

Regarding claim 27, Suh teaches in figure 6F and related text a first dielectric region f12 spacing the first write bitline f14 from the first write wordline gate dielectric f4; and a second dielectric region (can be part of the first read wordline gate dielectric) confined directly beneath the first read wordline gate dielectric and spacing the first write bitline from the first read wordline.

Regarding claim 28, in the combined device, Takemura teaches in figure 1A and related text that the first read wordline is disposed between the first write bitline WBL and the first read bitline RBL.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References G-I are cited as being related to memory cells comprising write transistors and read transistors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
10/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800